Citation Nr: 1036929	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), including as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from February 2, 1978 to 
March 17, 1993; he had 4 months and 22 days of active service 
prior to February 22, 1978. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2008, the Board issued a decision denying entitlement 
to service connection for gastroesophageal reflux disease (GERD).  
A March 2010 United States Court of Appeals for Veterans Claims 
(Court) Memorandum Decision found that the March 2005 VA medical 
examination that the Board had relied on in its denial was 
inadequate because it failed to adequately discuss whether the 
Veteran's GERD was caused or made worse by the medications he was 
taking for his service-connected disabilities.  The Court noted 
that the medical examination was inadequate because it did not 
discuss the disability in sufficient detail, but instead was 
conclusory.  The Court cited Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)) for the proposition that a medical examination is 
adequate "where it is based upon consideration of the Veteran's 
prior medical history and examinations and also describes the 
disability, if any, in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully informed 
one."

The examination at issue-a March 2005 VA examination, included 
the Veteran's report that he had a number of service-connected 
disabilities, including knee and back disabilities for which he 
had been prescribed numerous pain medications over the years.  He 
noted that he had been on Motrin, sulindac, etodolac, and Vioxx 
and was taking on naproxen, tramadol and amitriptyline for his 
pain.  He reported that starting in 1995, he started having 
problems with gas, burping and burning in his chest and esophagus 
and had an upper GI series done in 1995, at which point he was 
told that he had GERD, and was started on Prilosec.  He reported 
that over the years his medications had been changed and 
currently he was on omeprazole 20 mg SA tablet and said that it 
helped his symptoms.  He reported that he still continued to have 
a lot of gas, dyspepsia and belching and stated that about once a 
week he experienced problems with swallowing both solids and 
liquids.  The Veteran noted that he gets a pain in his chest at 
night because he takes his reflux medication in the morning, and 
stated that at night he has to take antacids such as Mylanta to 
relieve his symptoms.  The Veteran reported no hematemesis or 
melena, but he did report reflux especially at night, where he 
gets an acid taste in his mouth but usually does not get any 
regurgitation.

On examination, the examiner diagnosed the Veteran with GERD, per 
the Veteran's history.  The examiner noted that the Veteran had 
an upper GI done in 1995, which showed an unremarkable study at 
that time, but stated that given the passage of time, and the 
number of years in between, he would order another upper GI study 
to evaluate for reflux, and stated that he would give his opinion 
at that point.  A March 2005 x-ray of the Veteran's abdomen, 
conducted in connection with the March 2005 VA examination, 
showed that the bowel gas pattern was nonspecific in appearance, 
and noted no evidence of a mass or obstruction and no abnormal 
intra-abdominal calcifications were identified.  A March 2005 
upper GI series was normal, noting in part, an unimpeded 
clearance of barium through the pylorus into the duodenum and 
proximal jejunum, and noted that no GERD was observed during the 
time of the examination.

After reviewing the x-rays and upper GI series, which were both 
normal, the March 2005 VA examiner opined that there was no 
connection between the Veteran's GI symptoms and any of his 
service-connected disorders.  He did not provide any further 
rationale.

Here, because the Court determined that the 2005 VA examiner did 
not adequately discuss whether the Veteran's GERD was caused or 
aggravated by the medications he took for his service-connected 
disabilities, to comply with the Court's March 2010 Memorandum 
Decision, this case must be remanded to obtain an adequate 
medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
gastrointestinal examination, conducted by 
a physician with appropriate expertise, to 
obtain an opinion as to whether GERD has 
been caused or made chronically worse by 
the medications taken for the Veteran's 
service-connected disabilities.  The 
examiner should review the file, noting all 
medications taken over the years for 
depression, musculoskeletal disorders, 
sciatic nerve dysfunction, and erectile 
dysfunction.  All pertinent evidence of 
record should be addressed in the opinion, 
and the examiner should explain in detail 
why he/she arrived at the conclusion 
reached in this case, referring to evidence 
or statements of record and medical 
principles that specifically support the 
examiner's ultimate opinion as to causation 
or aggravation.

2.  The AOJ should ensure that the medical 
report complies with this remand and the 
questions presented in the request, 
especially with respect to detailing and 
explaining any connection between GERD and 
medications taken for service-connected 
disabilities.  If the report is deficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  Action 
on the claim of secondary service 
connection should be taken in accordance 
with the provisions of 38 C.F.R. § 3.310 
(2006), which was the version in effect 
when the Veteran filed his claim.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

